Citation Nr: 0713157	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  06-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral hearing loss.  

2. Entitlement to an evaluation in excess of 10 percent for 
the service-connected scar on the right groin.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total nail evulsion of the right great toe, 
claimed as a complication of a VA medical treatment performed 
in February 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in April 2005 
(continuing the current ratings for service-connected 
bilateral hearing loss and scar on the right groin) and 
November 2006 (denying compensation under 38 U.S.C.A. § 1151 
for residuals of total nail evulsion of the right great toe).  

In April 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hearing loss disability currently 
is not shown to be manifested by more than level II 
impairment in the right ear and level VII impairment in the 
left ear.  

3.  The service-connected scar on the veteran's right groin 
is shown to be superficial and stable, but is painful on 
examination; it does not cause limitation of function or 
motion and is less than 144 square inches (929 sq. cm.) in 
area.  

4.  The veteran underwent VA total nail evulsion of the right 
great toe in February 2005, due to cellulitis of the toe with 
ingrown toenail.  

5.  There is no indication that the total nail evulsion by VA 
proximately caused an additional qualifying disability 
through carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment or 
examination, or an event not reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85 including Tables VI, VII and Diagnostic Code 6100 
(2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected scar on the 
right groin are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 
4.118 including Diagnostic Code 7804 (2006).  

3.  The criteria for the assignment of compensation for 
residuals of a total nail evulsion of the right great toe 
under the provisions of 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310(a), 3.361, 3.800 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In February 2005, prior to the April 2005 rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to show entitlement for increased compensation for his 
service-connected bilateral hearing loss and scar on the 
right groin, the evidence must show that the disability had 
increased in severity.  

In April 2006, prior to the November 2006 rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to show entitlement to compensation benefits under 
38 U.S.C.A. § 1151, the evidence must show that as a result 
of VA medical treatment the clamant has an additional 
disability or disabilities, or an aggravation of an existing 
injury or disease, and that the disability was a direct 
result of VA fault such as carelessness, negligence, lack of 
proper skill, or error in judgment, or not a reasonably 
expected result or complication of the VA care or treatment.  

The veteran was afforded an opportunity to respond prior to 
the issuance of the rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased evaluation and compensation 
benefits under 38 U.S.C.A. § 1151, and that he has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the letters cited above, with 
follow-up letter in February 2007, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2005 and April 2006 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal agency (including military, VA, and Social Security 
records) and that VA would make reasonable efforts to obtain 
records on the veteran's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The February 2005 and April 2006 letters specifically advised 
the veteran, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating actions on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

In February 2007, the veteran was advised that the file was 
being forwarded to the Board for appellate review, but that 
he could still submit evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased ratings on appeal, the 
Board finds that this was accomplished in the SOC of January 
2006.  This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Dingess ruling also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

To the degree that a claim for compensation under 38 U.S.C.A. 
§ 1151 is analogous to a claim for service connection, the 
first Dingess element (veteran status) is not at issue, and 
as noted above the April 2006 letter advised the veteran of 
the second and third Dingess elements (existence of a current 
disability and connection between the veteran's VA medical 
treatment and that disability).  

The February 2007 letter advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess as regards the claim for 
compensation under 38 U.S.C.A. § 1151.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claims 
are adjudicated.  

The veteran was advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has not requested such a hearing.  He has been 
afforded appropriate VA medical examinations for his claims.  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Evaluation of bilateral hearing loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

In February 2005, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40  
40  
65  
65  
53  
LEFT
N/A
65  
70  
85  
95  
79  

Speech recognition scores were 84 percent for the right ear 
and 64 percent for the left ear.  The examiner's impression 
for the right ear was mild sensorineural hearing loss (SNHL) 
through 2000 Hz, sloping from a moderately severe-to-severe 
hearing loss thereafter.  

The examiner's impression for the left ear was moderate-to-
moderately severe SNHL through 2000 Hz, sloping from severe-
to-profound hearing loss thereafter.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's left ear hearing loss fits the first 
situations, so his left ear hearing loss may be calculated 
under Tables VI or VIa, whichever results in the higher 
numeral.   

However, the veteran's left ear hearing acuity is level VII 
whether calculated under Table VI or Table VIa, so 
application of Table VIa presents no particular benefit to 
the veteran.  The Board accordingly finds that veteran is not 
entitled to a disability rating in excess of 30 percent for 
bilateral hearing loss.  

(The Board notes parenthetically that the current 30 percent 
rating was assigned on the basis of a July 1997 VA 
audiological evaluation that the RO computed to result in a 
30 percent disability.  In December 2003 the veteran had a VA 
audiological evaluation in which his hearing acuity, applied 
to the rating schedule, would have resulted in the 
continuation of the 30 percent rating.)  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


Evaluation of scar on the right groin

The service-connected scar on the right groin has been rated 
under the criteria of 38 C.F.R. § 4.118 (schedule of ratings 
- skin).  

Diagnostic codes pertaining to scars other than head, face, 
or neck distinguish between "deep" scars, associated with 
underlying soft tissue damage, versus "superficial" scars.  

The diagnostic codes also distinguish between "unstable" 
scars, where for any reason there is frequent loss of 
covering of skin over the scar, versus "stable" scars.  

Diagnostic Code (DC) 7801 assigns a rating of 10 percent for 
scars that are deep, or that cause limited motion, if the 
scar has an area or areas exceeding 6 square inches (39 sq. 
cm.).  

DC 7802 assigns a rating of 10 percent for scars that are 
superficial scars and do not cause limited motion, if the 
scar has an area or areas of 144 square inches (929 sq. cm.) 
or greater.  

DC 7803 assigns a 10 percent rating for superficial unstable 
scars.  

DC 7804 assigns a rating of 10 percent for superficial scars 
that are painful on examination.  

DC 7805 is rated on the basis of limitation of function of 
the affected part.  

The veteran had a VA examination of his scar in March 2005 in 
which he complained of bad pain in the scar area and just 
below the scar area.  On examination the scar was 
approximately 2 inches in length, thus affecting less than 1 
percent of the total body area.  

The scar was slightly hypopigmented, not raised from the skin 
surface and not adhering to the underlying skin.  There was 
no observed tissue loss.  The veteran reported tenderness on 
touching the scar.  The examiner noted that the scar caused 
no functional impairment.  

Based on the medical evidence above, the Board finds the scar 
is too small to be compensable as a "deep" scar under DC 
7801 or as a "superficial" scar under DC 7802.  Since the 
scar is stable, it is not compensable under DC 7803.  Since 
there is no limitation of function it is not compensable 
under DC 7805.  

Accordingly, the only applicable diagnostic code under which 
compensation can be paid is DC 7804.   As noted, there is no 
provision for a rating higher than 10 percent under this DC.  

The veteran's service representative contends that the 
veteran's groin scar causes limitation of motion of the leg, 
thereby apparently arguing that DC 7805 should apply.  
However, there is no evidence on examination that the scar 
causes any limitation of function of the leg, and in fact the 
VA examiner made a medical conclusion that the scar causes no 
functional impairment; the findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board accordingly finds that a disability rating higher 
than 10 percent is not warranted.  


B.  Entitlement to compensation under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

A claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  

Further, since a section 1151 claim is a claim for disability 
compensation, a veteran who has made a showing of some kind 
of injury due to VA medical care must still submit sufficient 
evidence of a causal nexus between that event and his or her 
current disability to be successful on the merits of the 
claim.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished by VA,  and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To determine whether there is an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, training and rehabilitative service, or 
compensated work therapy (CWT) program upon which the claim 
is based to the veteran's condition after such care, 
treatment, examination, service, or program has stopped.  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

Prior to October 1, 1996, compensation under 38 U.S.C.A. § 
1151 did not require that a veteran show fault or negligence 
on the part of VA in order to be eligible for compensation 
benefits for a disability resulting from VA medical treatment 
or vocational rehabilitation.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In this case, the VA treatment cited by the 
veteran was rendered in February 2005.  

Accordingly, the new regulation applies, and compensation 
under 38 U.S.C.A. § 1151 requires the veteran to show fault 
or negligence on the part of VA.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  
38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's qualifying 
additional disability was an event "not reasonably 
foreseeable" is based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but it must be one 
that a reasonable health care provider would not have 
foreseen as an ordinary risk of the treatment provided.  

In this case, a review of the medical evidence of record does 
not show that VA either failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or that VA furnished the medical treatment without the 
veteran's informed consent.  

The veteran presented to the VA podiatry clinic in February 
2005 complaining of a painful and swollen right great toe; 
the clinical impression was cellulitis and ingrown toenail.  

Clinical examination showed the right hallux toenail 
incurvated at all borders with yellow and serous drainage and 
pain on palpation at all borders.  A total nail avulsion was 
performed, and the veteran was advised to notify VA in the 
event of signs or symptoms of local infection or 
constitutional symptoms.  

Three days after surgery the veteran reported to the podiatry 
clinic for follow-up. He stated that he had minimal pain, 
although the toe tended to throb all night.  An examination 
showed the nail bed intact without laceration or active 
drainage, mild edema, mild erythema but improved since the 
last visit, mild maceration of the nail bed, no active 
purulent drainage, and nail bed with granular base and no 
fibrotic tissue.  

Nine days after surgery the veteran reported to the podiatry 
clinic complaining of continued pain.  The clinician noted 
some necrotic, non-viable tissue at the nail margin and 
superficial ulceration of the toe.  There was no sign of 
infection.  The clinician stated that slow healing of the 
site was likely due to poor circulation.  

Two weeks after surgery the veteran reported to the podiatry 
clinic for follow-up.  The clinician performed a debridement 
of the fibrotic tissue and superficial ulcer  .

Three weeks after surgery the veteran reported to the 
podiatry clinic for another follow-up; the clinician again 
performed a debridement of the fibrotic tissue and ulcer.  

In early May 2005 the veteran presented to the podiatry 
clinic for evaluation and management.  The veteran reported 
residual soreness in the area.  On examination the nail bed 
was dry, without laceration or maceration, sign of infection, 
heat, erythema, streaking or heat, malodor, drainage or 
purulence.  The nail bed was cleaned and dressed but did not 
require debridement.  

In mid-May 2005 the veteran presented to the podiatry clinic 
for evaluation and management.  The nail bed had granular 
tissue with slight serosanguinous drainage. There was also 
some hyperkeratotic tissue, which was debrided.  

In June 2005 the VA podiatry clinic stated that the wound was 
fully healed.  

The veteran had a VA podiatry examination in August 2005 in 
which the examiner noted that the right great toenail had not 
grown back; instead, there was just the flaking remnant of a 
nail.  The examiner also noted the presence of onychomycosis 
one through ten, and rigid hammertoes two through five, 
bilaterally.  

The veteran reported that he had experienced pain prior to 
the removal of the nail, especially if the nail hit the top 
of his shoe.  The examiner made no mention of current 
infection or ulceration in the area of the right great 
toenail.  

The veteran had a VA diabetic foot examination in December 
2005 in which the examiner noted hypersensitivity in the area 
of the nail avulsion five months previously.  There were no 
open lesions, edema, erythema or drainage.  

In April 2006 the veteran had a VA diabetic foot examination 
in which he complained of pain in the entire right great toe, 
not just the nail bed, but reportedly beginning with the nail 
avulsion..  

The X-ray study of the right foot showed some osteopenia and 
diffuse vascular calcifications, as well as a small exotosis 
of the great toe.  Skin inspection showed healed scar tissue 
over the nail bed.  

In reviewing the medical evidence, the Board notes as a 
threshold matter that comparison of the veteran's condition 
immediately before the VA treatment versus his current 
condition shows no medical evidence of a qualifying 
additional disability.  

The veteran's nail was removed by VA in February 2005 because 
of pain, swelling and discharge.  The veteran complains of 
continued subjective pain in the right great toe, but he is 
shown to have bone growth and diabetic neuropathy unrelated 
to the removal of the nail.  The nail bed is shown to have 
healed completely, without infection or any other medically-
demonstrated residuals of the surgery.  

Further, the veteran has presented no evidence showing that 
in providing the treatment in February 2005 VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

The record contains extensive VA treatment notes showing 
conscientious surgical and post-surgical care; the veteran 
has not demonstrated any respect in which that treatment was 
deficient.  

The veteran has also not shown or argued that VA furnished 
the medical treatment in February 2005 without his informed 
consent.  

Finally, the veteran has not shown that the proximate cause 
of his claimed qualifying additional disability was an event 
"not reasonably foreseeable" to a reasonable health care 
provider.  

The veteran's nail bed healed slowly because he is diabetic, 
with associated peripheral vascular disease.  VA treatment 
notes show that he has been receiving diabetic footcare by VA 
with due concern for complications associated with that 
disease.  

In addition to the medical evidence, the Board has considered 
the veteran's claim, submitted in November 2005, asserting 
that his toenail did not grow back and that he continues to 
have swelling and pain.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, the veteran has not presented any evidence 
whatsoever showing that he has a qualifying additional 
disability proximately caused by any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment, or by an event not reasonably foreseeable 
to VA..  

Accordingly, based on the evidence above, the Board finds 
that the criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a total nail evulsion of the right great toe 
are not met.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  





ORDER

An increased  rating in excess of 30 percent for the service-
connected bilateral hearing loss is denied.  

A increased rating in excess of 10 percent for the service-
connected scar to the right groin is denied.  

VA compensation benefits under 38 U.S.C.A. § 1151 for 
residuals of a total nail evulsion of the right great toe due 
to VA medical treatment in February 2005 are denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


